Citation Nr: 1824426	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-29 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to May 1971 and August 1982 to November 1982, with additional service in the Army National Guard.  The appellant is the Veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2018, the appellant testified before the undersigned.


FINDING OF FACT

The appellant first filed a claim for service connection for the cause of the Veteran's death on October 30, 2012.  A claim for disability benefits was not filed prior to that date.


CONCLUSION OF LAW

The criteria for a claim for accrued benefits have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.102, 3.151, 3.155, 3.400 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that prior to the Veteran's death, she and the Veteran tried on many occasions to file a claim for service connection for amyotrophic lateral sclerosis (ALS).  During this process, they were told by different service organizations or other veterans advocates that the claim would not prevail.  Therefore, the claim was never filed.  She contends that if not for these events, a claim would have been filed for service connection in 2010; that is, during the Veteran's lifetime.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.

At the time that the appellant filed her claim, a specific claim in the form prescribed by VA had to be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101 (a); 38 C.F.R. §  3.151 (a) (2012).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155 (a) (2012).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Board is sympathetic to the appellant's report that she and her husband diligently attempted to file a claim for service connection for ALS during the Veteran's lifetime.  However, there are no provisions in the law that would grant the appellant the relief that she seeks.

For, even if the appellant believed that she had been speaking to VA employees when attempting to file her claim prior to 2012, it is well established that erroneous action or advice given by a government employee cannot be used to estop the government from denying benefits.  See Johnson v. Brown, 9 Vet. App. 369, 377 (1996); Bone v. Brown, 9 Vet. App. 446 (1996); Owings v. Brown, 8 Vet. App. 17, 23 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  The evidence does not show, nor does the appellant contend, that VA deliberately misled or induced the Veteran to not file a claim.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir 1998) (en banc). 

The Board has also considered the doctrine of equitable tolling.  The United States Court of Appeals for Veterans Claims (Court) has held that deadline for filing the Substantive Appeal is subject to equitable tolling.  Hunt v. Nicholson, 20 Vet. App. 519, 524 (2006).   However, equitable tolling has been held to be inapplicable to issues involving effective dates under 38 U.S.C.A. § 5110.  See Andrews (Holly) v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003) (holding that equitable tolling, which may be applied to a statute of limitations, does not apply to section 5110, as that section addresses the question of when benefits begin to accrue, not whether a veteran is entitled to benefits at all); Butler v. Shinseki, 603 F.3d 922 (Fed. Cir. 2010) (per curium).  This case is essentially an effective date claim, as the question turns on when or if a claim was filed, rather than whether an appeal period might be tolled.  Accordingly, relief under this doctrine is not warranted.

The Board is sympathetic to the appellant's claim and values the Veteran's service to his country.  However, based upon the law and regulation, the claim for accrued benefits must be denied.

ORDER

The claim for accrued benefits is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


